DETAILED ACTION

Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Priority	3
III. Pertinent Prosecution History	3
IV. Claim Status	6
V. Reissue Requirements	6
VI. Reissue Oath/Declaration	8
VII. Claim Interpretation	9
A.	Lexicographic Definitions	9
B.	35 U.S.C. § 112 6th Paragraph	9
C.	'Sources' for the Broadest Reasonable Interpretation (BRI)	10
(1)	Point:	10
VIII. Claim Rejections - 35 USC § 251	11
A.	Oath/Declaration	11
IX. Response to Arguments	12
A.	Specification Objection(s)	12
B.	Claim Objection(s)	12
C.	35 U.S.C. § 251 Rejection	12
(1)	Oath Declaration Issue	12
X. Allowable Subject Matter	13
XI. Conclusion	15








	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed a reissue application 14/322,229 (“‘229 Reissue Application”) on 02 July 2014 for U.S. Application No. 13/157,504 ("'7504 Application"), now U.S. Patent No. 8,213,594 (“’594 Patent”), issued 03 July 2012, which is a continuation of U.S. Patent Application 12/692,808, filed 25 January 2010, now abandoned, which is a continuation of U.S. Patent Application 12/153,504, filed 20 May 2008, now U.S. Patent No. 7,680,262 (“ ‘262 Patent”), issued 16 March 2010, which is a division of U.S. Patent Application 10/774,689, filed 10 February 2004, now U.S. Patent No. 7,386,111 (“ ‘111 Patent”), issued 10 June 2008.
Thus, the Examiner concludes that the ’594 Patent claims a domestic priority date of 10 February 2004.

Pertinent Prosecution History
As set forth above, Applicant filed the application for the instant ‘229 Reissue Application on 02 July 2014. The Examiner finds that the instant ‘229 Reissue Application filing 
The Office issued a most recent Patent and Trial Board (“PTAB” or “Board”) Decision on 17 May 2019 (See Board Decision of Appeal 2019-002340 (“’19-2340 Board Decision”). The ’19-2340 Board Decision found that claims 1-21, 24, 26, 28-38, 40-44, 46-52, 54, 56-64, 66-70, 72-78, 80, 81, 83-87, 90-95, 97, 99-105, 107, 109, 144-146, 148-152 and 159-194 (all pending claims) are not patentable “based upon affirmed rejections and new entered grounds of rejection.” (’19-2340 Board Decision at 55).
On 16 July 2019, Applicant filed a Request for Continued Examination under 37 CFR 1.114. (“July 2019 Applicant Response”). The July 2019 Applicant Response contained: “Remarks”, and “Amendments to the Claims” (“July 2019 Claim Amendment”) including: original claims 4, 6, 8, 11, 12, 14-16, 19 and 20; once amended original claims 1-3, 5, 9, 13, 17 and 18; twice amended original claims 7 and 10; thrice amended new claims 51 and 97; once amended new claims 87 and 144; and canceled new claims 21-50, 52-86, 88-96, 98-143 and 145-164. 
The Office issued a non-Final Office action on 26 August 2019 (“Aug 2019 Non-Final Office Action”). In particular, the Aug 2019 Non-Final Office Action provided rejections for claim 87 under 35 U.S.C. 251 and claims 9 and 51 under 35 U.S.C. 112 (pre-AIA ), second paragraph, respectively.
On 27 January 2020, Applicant filed a "Response to Non-Final Office Action" ("Jan 2020 Applicant Response"). The Jan 2020 Applicant Response contained: "Remarks", "and "Amendments to the Claims" (“Jan 2020 Claim Amendment”) including: original claims 4, 6, 8, 11, 12, 14-16, 19 and 20; once amended original claims 1-3, 5, 9, 13, 17 and 18; twice amended 
The Office issued a non-Final Office action on 10 February 2020 (“Feb 2020 Non-Final Office Action”). In particular, the Feb 2020 Non-Final Office Action provided rejections for claim 9 under 35 U.S.C. 251 and 35 U.S.C. 112 (pre-AIA ), first and second paragraph, respectively.
On 01 July 2020, Applicant filed a "Response to Non-Final Office Action" ("July 2020 Applicant Response"). The July 2020 Applicant Response contained: "Remarks", "and "Amendments to the Claims" (“July 2020 Claim Amendment”) including: original claims 4, 6, 8, 11, 12, 14-16, 19 and 20; once amended original claims 1-3, 5, 13, 17 and 18; twice amended original claims 7, 9 and 10; once amended new claim 144; twice amended new claim 87; thrice amended new claim 97; four times amended claim 51; and canceled new claims 21-50, 52-86, 88-96, 98-143 and 145-164. 
The Office issued a non-Final Office action on 21 July 2020 (“July 2020 Non-Final Office Action”). In particular, the July 2020 Non-Final Office Action provided rejections for claims 1-20, 51, 87, 97 and 144 under 35 U.S.C. 251 for a defective Oath/Declaration; and the indication of Allowable Subject matter. 
On 18 January 2021, Applicant filed a "Response to Non-Final Office Action" ("Jan 2021 Applicant Response"). The Jan 2021 Applicant Response contained: "Remarks", a new Oath/Declaration (“Jan 2021 Declaration”); and "Amendments to the Specification" (“Jan 2021 Spec Amendment”).

Claim Status
In light of the Jan 2021 Applicant Response, the claim status is as follows:
Claim(s) 4, 6, 8, 11, 12, 14-16, 19 and 20		(Original)
Claim(s) 9						(Original and twice amended)
Claim(s) 1-3, 5, 7, 10, 13, 17 and 18			(Original and previously amended)
Claim(s) 144						(New and once amended)
Claim(s) 97						(New and thrice amended)
Claim(s) 51 and 87					(New and instantly amended)
Claim(s) 21-50, 52-86, 88-96, 98-143 and 145-164	(New and canceled)

Thus, the Examiner concludes that claims 1-20, 51, 87, 97 and 144 are pending (“Pending Claims”) in the ‘229 Reissue Application. Claims 1-20, 51, 87, 97 and 144 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘594 Patent is or was 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘229 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner finds that the Jan 2021 Declaration does not identify a claim that the instant ‘229 Reissue Application seeks to broaden; and does identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. See 37 CFR 1.175(b) and MPEP § 1414.II.
Specifically, the Examiner finds that July 2020 Claim Amendment includes amendments to original independent claims 1, 9 and 10 to overcome sustained 35 U.S.C. §§ 112(a) and (b) rejections by the Board. (See ’19-2340 Board Decision at 32-34, 38, 56; and July 2019 Applicant Response at 9). The Examiner finds that the elimination of the phrase “or its equivalent” from the original limitation “wherein the call setup request includes the virtual telephone number or its equivalent” broadens at least independent claims 1, 9 and 10.1 Thus, the Examiner finds that the instant ‘229 Reissue Application seeks to broaden the ‘594 Patent. In doing so, the Examiner finds that Applicant has not identified a claim that the application seeks to broaden in the error statement; and does identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. (See 37 CFR 1.175(b)).

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq. 
Lexicographic Definitions
A first exception to giving words in the claims their ordinary and customary meaning is when the Applicant for a patent has provided a lexicographic definition for a claimed term. See MPEP §2111.01(IV).
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that he is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision. Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his/her own lexicographer. See MPEP §2111.01 IV.
35 U.S.C. § 112 6th Paragraph
A second exception to giving words in the claims their ordinary and customary meaning is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph. See MPEP § 2181 et seq.
The Examiner finds that because the Examined Claims do not recite “step,” “means” or a claim term used as a substitution for “means” (i.e. a generic placeholder for “means”), the Examined Claims fail Prong (A) as set forth in MPEP §2181. Because the twenty-four (24) Examined Claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).
'Sources' for the Broadest Reasonable Interpretation (BRI)
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims. Finally, the following list is not intended to be exhaustive in any way:
Point: 
The Examiner finds that at least instant independent claims 1, 9, 10, 51, 87, 97 and 144 (“2021 Jan Independent Claims”) recite many different variations of “point” (i.e. originating point, destination point(s), first intermediate point, second intermediate point and intermediate points). 
The Board found that a “point” given its broadest reasonable interpretation is a term of the networking art indicating a particular structural element in a network (e.g., router or server). (See ’19-2340 Board Decision at 39-41, 47). The Board further found that the term “intermediate” merely describes the location of the router or server. (Id. at 39-40).
In addition, the Examiner finds that one of ordinary skill in the art would recognize a “point” to also be a device of a network that is actually on the periphery of the network. To Kubler et al. (U.S. Patent No. 5,726,984) discloses,
Network devices, such as mobile terminals or telephones, are typically capable of operating as a source device (a call origination point) or a destination device (a call destination point). Thus, as illustrated, the "source" and "destination" designations merely identify which of the network devices originates the call and which device receives the call.

(Kubler et al. at c.85, ll.21-26; emphasis added). Similarly, Christie (U.S. Publication No. 2002/003972) discloses,
As those skilled in the art are aware, a system is typically comprised of many more network elements, links, connections and points, but the number is restricted for clarity. Points outside of the network can take many forms, such as customer premises equipment (CPE), telephones, computers, or switches of a separate network system.

(Christie at ¶ 0037; emphasis added).
Thus, in light of the particular structures known to one of ordinary skill in the art and discussed supra, the Examiner construes: the “first intermediate point,” second intermediate point” and “intermediate points” as simply a server or router; and the “originating point” and “destination point” as network devices on the periphery of a telephony network, such as a telephone, mobile terminal or computer. 

Claim Rejections - 35 USC § 251 
Oath/Declaration
Claims 1-20, 51, 87, 97 and 144 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. (See § VI supra).

Response to Arguments
Specification Objection(s)
With respect to the Specification Objections, the Jan 2021 Applicant Response, including the Jan 2021 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See Jan 2021 Applicant Response at 3).

Claim Objection(s)
With respect to the Claim Objections, the Jan 2021 Applicant Response, including the “Remarks,” has been fully considered and is persuasive. (See Jan 2021 Applicant Response at 3).

35 U.S.C. § 251 Rejection
Oath Declaration Issue
With respect to the defective Oath/Declaration issue, the Jan 2021 Applicant Response, including the Jan 2021 Declaration, does not overcome the objection/rejection because the rejection based upon a defective reissue declaration under 35 U.S.C. 251 is still present and maintained in the instant ‘229 Reissue Application. (See §§ VI, VIII supra).

Allowable Subject Matter
Claims 1-20, 51, 87, 97 and 144 are considered unpatentable for the reasons indicated below: 
Claims 1-20, 51, 87, 97 and 144 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. (See § VIII supra). Claims 1-20, 51, 87, 97 and 144 would be allowable if the defective reissue declaration under 35 U.S.C. 251, set forth in this instant Office action, is resolved.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter: The prior art of record clearly teaches a system and method of establishing/facilitating a communications link comprising receiving a virtual number at a first intermediate point (i.e., router or server) from an originating point and the first intermediate point providing, via a network, a call setup request including information associated with/corresponding to the virtual number to a second and different intermediate point (i.e., router or server) to allow the second and different intermediate point (i.e., router or server) to connect a communications link to a destination point from the originating point. (See Final Office action mailed 13 November 2017 (“2017 Final Office Action”) at § XII.A, emphasis at 85; also see Dolan et al. (U.S. Publication No. 2003/0142807) at ¶¶ 0005, 0033, 0041, claim 1). With respect to the limitations of independent claims 1, 9, 10, 51, 87, 97 and 144, the Examiner finds that the prior art of record does not teach transmitting a call setup request over a data network to a second intermediate point wherein the call setup request includes the virtual number received from the first intermediate point. (See ’19-2340 Board Decision at 48-49; emphasis added).
Therefore, the indication of allowable subject matter of claims 1, 9, 10, 51, 87, 97 and 144 is because the prior art of DiCamillo et al. (U.S. Publication No. 2002/0061100) and Dolan et al. fail to teach or fairly suggest a system and method of establishing/facilitating a communications link, with all of the limitations of independent claims 1, 9, 10, 51, 87, 97 and 144, particularly at least the limitation of “transmitting a call setup request over the data network that includes a second intermediate point, wherein the call setup request includes the virtual telephone number" in combination with the system and method limitations as set forth in the claims. (Emphasis added).
Claims 2-8 and 11-20 are similarly deemed as having allowable subject matter based on their dependency from independent claims 1 and 10, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Because this application is now final, Applicant are reminded of the USPTO’s after final practice as discussed in MPEP §714.12 and §714.13 and that entry of amendments after final is not a matter of right.  “The refusal of an examiner to enter an amendment after final rejection of claims is a matter of discretion.”  In re Berger, 279 F.3d 975, 984, 61 USPQ2d 1523, 1529 (Fed. Cir. 2002) (citations omitted).  Furthermore, suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  Unless stated otherwise by an express indication that a claim is “allowed,” exemplary claim language provided by the Examiner to overcome a particular rejection or to change claim interpretation has not been addressed with respect to other aspects of patentability (e.g. §101 patentable subject matter, §112, first paragraph written description and enablement, §112, second paragraph indefiniteness, and §102 and §103, prior art).  Therefore, any claim amendment submitted under 37 C.F.R. §1.116 that incorporates an 

Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend 

Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘594 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘594 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘594 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                              /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        

SJR
01/26/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner finds that new independent claims 51, 87, 97 and 144 include the limitation “the communication setup request including the virtual number” without the eliminated phrase “or its equivalent” similarly as in independent claims 1, 9 and 10. Thus, they are broadened as well.